13 U.S. 243 (1815)
9 Cranch 243
THE UNITED STATES
v.
JOB L. BARBER.
Supreme Court of United States.
March 7, 1815.
Absent. ... TODD, J.
*244 Absent... . TODD, J.
This Court ordered it to be certified to the Circuit Court, that it is the opinion of this Court that fat cattle are provisions, or munitions of war, within the true intent and meaning of the act, entitled "an act to prohibit "American vessels from proceeding to or trading with "the enemies of the United States, and for other purposes.""